          Case 4:20-cv-00893-KGB Document 5 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

PATRICK DOBBINS                                                                       PLAINTIFF
ADC #141341

v.                               Case No. 4:20-cv-00893-KGB

WENDY KELLEY, et al.                                                              DEFENDANTS

                                             ORDER

       Before the Court are proposed findings and recommendations submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 4). No objections have been filed, and the time for

filing objections has passed. After a careful review, the Court concludes that the proposed findings

and recommendations should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects (Id.). Accordingly, the Court grants plaintiff Patrick Dobbins’s

motion voluntarily to dismiss (Dkt. No. 3). The Court dismisses without prejudice Mr. Dobbins’s

complaint (Dkt. No. 1).

       It is so ordered this 4th day of December, 2020.

                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
